El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
El 15 de noviembre de 1935 el Fiscal del Distrito de San ■Juan formuló acusación contra Dionisio Pearson impután-dole la comisión de un delito de portar armas prohibidas.
Contra el acusado formuló el fiscal otra acusación por de-lito de atentado a la vida, sometiéndose la causa por portar armas a la decisión de la corte por la misma prueba practi-cada en la de atentado a la vida.
El 29 de mayo de 1936 la corte de distrito dictó sentencia condenando a Pearson como autor del delito de portar ar-mas prohibidas y es contra esa sentencia que se interpuso •el presente recurso de apelación en el que se señalan dos errores, el primero cometido al estimar la corte que hubo prueba suficiente y el segundo al no resolver que la prueba fue contradictoria y al no dar el beneficio de la duda al acu-sado.
*352Dijo la corte razonando sn sentencia:
“En cnanto al proceso por portar armas, la denuncia imputa al: acusado que el día 24 de octubre de 1935 en Río Piedras, que forma parte' del Distrito Judicial de San Juan, P. R., ilegal, voluntaria y maliciosamente portaba sobre su persona con fines de ofensa y de-fensa, un revólver, que es un arma de fuego, con la cual allí y en-tonces podía causarse grave daño corporal.
“Hemos leído la parte del récord que ya está transcrita por el taquígrafo, y hemos hecho que éste nos traduzca verbalmente sus-notas de todas las declaraciones prestadas durante el juicio por el delito de atentado a la vida. De la declaración de Jorge Pérez, cabo-de la Policía Insular, tomamos lo siguiente:
“ ‘P. — -¿ Quiénes tenían armas en la mano? R. — El acusado y los-tres ocupantes del carro. . . . P. — ¿Pero en el tiroteo, Pearson dis-paró? R. — Sí, señor. . . P. — ¿Cuando usted oyó que Pagán dijo,, según sus palabras ‘a tiro limpio,’ qué hizo usted? R. — Yo estaba en la acera y traté de ver, bajé la cabeza y los vi a todos armados y tra-taba con Pagán de quitarle la pistola, cuando los de atrás me tiraron y caí herido y me llevé la pistola de Pagán. . . . P. — ¿ Con qué arma le disparaba el acusado? R. — Yo vi arma de fuego y vi los tiros cuando me los disparaba, pero no puedo describirle el arma. . . . P. — ¿En qué asiento iba él? R. — En el asiento trasero derecho.’
'“La declaración del policía Orlando Colón contiene lo que sigue:
“ ‘P. — -¿Quiénes entraron a tiros? R. — Los ocupantes del auto-móvil. P. — ¿Pearson disparó? R. — Sí, señor.’
“José S. Barreño, que no es policía, dice en su declaración:
“ ‘P. — Tenga la bondad de explicarle a estos señores lo que pasoen Río Piedras el 24 de octubre de 1935. R. — Ese día estando yo-en la calle Brumbaugh -en la acera al lado izquierdo mirando hacia el cuartel de la policía, vi un carro parado frente a un cafetín, no-sé el nombre del cafetín, y vi salir un tiro de un carro. P. — ¿De dónde salió el tiro? R. — Del automóvil y después un tiroteo entre-paisanos y policías. Los paisanos estaban dentro del carro.’
“La declaración de Domingo Beniamino, Jefe de Distrito de la Policía Insular, contiene lo siguiente:
“ ‘P- — ¿Quiénes dispararon allí? R. — Yo vi disparar a dos de los ocupantes del carro. P. — ¿.Quiénes? R. — Pagán y el acusado-Pearson. P. — ¿Usted vió disparar al acusado Pearson?. R. — Sí, se-ñor. . . . P. — ¿Usted ocupó algo allí, jefe R. — Un revólver. P.— ¿En dónde? R. — En los pies del acusado. P. — Mire a ver si fue un revólver parecido a éste. . . . R. — Sí, señor. . . . P. — ¿Y us-*353ted vio, además del que guiaba, quién más disparó contra la policía? R. — Disparó Pearson, el acusado.’
“Por último, la declaración de Isolina Rondón, testigo de la de-fensa, contiene lo siguiente, con referencia a los ocupantes del auto-móvil :
“ ‘R.— . . . Inmediatamente el policía que venía al lado iz-quierdo, que según supe era el Cabo Pérez, le disparó al señor Pagán directamente en la cara e inmediatamente toda la policía rodeó el carro y siguió disparando dentro del carro y por todo el lado. En-tonces ellos hicieron tantos y tantos disparos que en ese tiroteo cayó el policía Pérez al suelo y no pudo pararse de allí.’
! 1 Si hemos de dar crédito a la declaración de los testigos del Pueblo, el delito de portar armas está más que probado. No encontra-mos en todas las declaraciones ningún elemento que nos permita poner en tela de juicio la declaración de los policías, la que sostiene el hecho de que el acusado mientras estaba en un automóvil en unión de otras personas, tenía un revólver en la mano y con él disparó. Se ha resuelto que esta evidencia es suficiente para justificar una sen-tencia por un delito de portar armas prohibidas. El Pueblo v. Calderón, 46 D.P.R. 887.
“Nada hay en la prueba de la defensa que desvirtúe o haga incompatible con la verdad e inverosímil la presunción de que. los tes-tigos del Pueblo han dicho la verdad. En la resolución de este caso el juez no puede ir más allá de lo que dice la prueba que fué prac-ticada en el proceso por atentado a la vida. Ambos procesos son de distinta naturaleza; y la absolución en el caso por atentado a la vida no apareja necesariamente la absolución en el caso por portar armas. ’ ’
Hemos leído cuidadosamente el alegato del apelante. Nada contiene a nuestro juicio que haga siquiera dudar de la corrección del fallo recurrido. La transcripción del récord sostiene las conclusiones de la corte. Se trata de un recurso frívolo interpuesto con el único propósito de dilatar la eje-cución de la sentencia. Debe, en tal virtud, declararse sin lugar, quedando la sentencia confirmada.
El Juez Asociado Señor Córdova Dávila no intervino.